Citation Nr: 9921919	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  99-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased evaluation for arthralgia of 
the left knee with genu recurvatum, currently rated 30 
percent disabling.  

2.  Entitlement to an increased evaluation for arthralgia of 
the right knee with genu recurvatum, currently rated 10 
percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1973 to 
November 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The 
issue of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities is the subject of a remand that follows the 
Board's decision as to the other issues on appeal.  


FINDINGS OF FACT

1.  Arthralgia of the left knee with genu recurvatum is 
manifested by instability and subluxation, severe 
degenerative changes, slight but painful limitation of 
motion, and crepitus, without tenderness.  

2.  Arthralgia of the right knee with genu recurvatum is 
manifested by minimal arthritic changes and slight limitation 
of motion, without instability, pain on motion, swelling, 
redness, heat, or tenderness.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for arthralgia of the left knee with genu recurvatum 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 5003-5257 (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for arthralgia of the right knee with genu recurvatum 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 5003-5263 (1998).  

3.  The criteria for a separate 10 percent evaluation for 
left knee disability due to arthritis and painful motion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5010 (1998); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. 
App. 417 (1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his two service-connected 
disabilities, arthralgia of the left knee with genu 
recurvatum and arthralgia of the right knee with genu 
recurvatum, have worsened, thereby warranting higher 
evaluations for each.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims of entitlement to increased 
evaluations for arthralgia of the left knee with genu 
recurvatum and arthralgia of the right knee with genu 
recurvatum have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
the disability is severe, a 20 percent evaluation when the 
disability is moderate, and a 10 percent evaluation when the 
disability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg.  Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when limitation is to 
15 degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Service medical records show that the appellant began to 
complain of bilateral knee problems following his completion 
of basic training.  In August 1975, he fell down some stairs, 
sustaining trauma to both knees, and effusion was noted in 
the left knee.  He continued to received treatment for his 
bilateral knee problems during service, which were various 
diagnosed as mild Osgood-Schlatter's Disease and bilateral 
chondromalacia.  

I.  Arthralgia of the Left Knee with Genu Recurvatum

At a May 1978 VA medical examination, the appellant reported 
pain in both knees.  The examination revealed that extension 
in the left knee was to within 5 degrees of full while 
flexion to in that knee was to 140 degrees.  Mild genu 
recurvatum was noted in the knee.  

An April 1994 VA orthopedic examination revealed 10 degrees 
of hyperextension and 140 degrees of flexion in the left 
knee.  It was noted that the appellant could walk without 
difficulty.  

The appellant walked with a satisfactory gait pattern and no 
definite limp at a December 1995 VA orthopedic examination.  
He reported recurrent pain and swelling in his knees, more 
symptomatic in the left knee, and indicated that activities 
such as squatting caused him problems.  His most significant 
concern was frequent locking of the left knee, and he 
described how he could move his knee about in such a way as 
to produce a pop and then could take his knee through a range 
of motion.  There was 5 degrees of hyperextension and 130 
degrees of flexion in the left knee, with rather marked 
patellofemoral grinding on range of motion testing.  There 
was no redness, swelling, tenderness, or instability noted, 
but the appellant was able to demonstrate an episode of 
locking in the knee.  

VA medical records show that the appellant underwent surgery 
on his left knee in June 1996 (arthroscopy and partial 
meniscectomy of the posterior horns of the medial and lateral 
meniscus, as well as joint debridement) and in August 1996 
(arthroscopy and debridement of the lateral meniscus and 
anterior horn of the medical meniscus, as well as partial 
anterior synovectomy).  

At a June 1998 VA orthopedic examination, the appellant 
complained of chronic pain and swelling in his left knee and 
described occasional slight catching and giving way of the 
knee.  He indicated that both knees were bothered by 
prolonged periods of weight bearing, squatting, and going up 
or down stairs or steps, with the left knee more symptomatic.  
He was wearing knee braces on both knees.  He also reported 
that he had been told that he would probably eventually 
require a total left knee replacement.  Evaluation revealed 
that he moved about the examination room without a definite 
limp.  Range of motion in the left knee was from 0 to 130 
degrees, with pain, crepitus, and swelling noted.  There was 
no tenderness on palpation.  A patellar grind test was 
positive on the left, while a Lachman's test was negative.  
X-rays of the left knee taken as part of the examination 
revealed fairly severe osteoarthritic changes involving all 
three compartments.  The diagnosis was degenerative arthritis 
of the left knee, status post arthroscopy.  

Service connection was granted for arthralgia of the left 
knee with genu recurvatum by a July 1978 rating decision, 
which assigned a noncompensable evaluation for the disability 
under Diagnostic Code 5099-5003 from March 24, 1978.  An 
October 1996 rating decision assigned a 10 percent evaluation 
for the left knee disorder from November 21, 1995.  A 
February 1997 rating decision evaluated the left knee 
disability under Diagnostic Code 5003-5257 and assigned a 30 
percent evaluation due to severe instability, effective 
October 1, 1996.  

As the appellant is currently assigned a 30 percent 
evaluation for his arthralgia of the left knee with genu 
recurvatum on the basis of severe instability present in the 
knee, he is in receipt of the highest schedular evaluation 
assignable for instability under Diagnostic Code 5257.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater than 30 
percent based on limitation of motion.  Because the most 
recent range of motion testing for extension and flexion in 
the appellant's left knee (June 1998 VA examination) revealed 
that extension was full and that flexion was to 130 degrees, 
the Board finds that an evaluation greater than 30 percent is 
not warranted for his left knee disability based on 
limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While 
the appellant complains of chronic pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 30 percent 
evaluation already assigned.  He ambulated without a definite 
limp at the June 1998 VA examination, and there was only mild 
swelling in the knee, with no tenderness to palpation.  
Because the currently assigned 30 percent evaluation is based 
on severe instability that involves functional impairment, a 
higher disability evaluation is not warranted for the left 
knee disability on the basis of functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, the limitation of flexion in the 
appellant's left knee does not meet the noncompensable level 
of flexion limitation (60 degrees) under Diagnostic Code 
5260, nor is the noncompensable level of extension limitation 
(5 degrees) shown in the left knee, because extension is 
shown to be full.  Under VA O.G.C. Prec. Op. No. 23-97, if 
the veteran does not at least meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. Brown, 104 
F. 3d 1328, 1331 (Fed. Cir. 1997).  Because the appellant 
does not have limitation of motion in the left knee that 
meets the noncompensable level under Diagnostic Code 5260 or 
Diagnostic Code 5261, a separate disability evaluation is not 
warranted for the arthritis and limitation of motion in the 
appellant's left knee under VA O.G.C. Prec. Op. No. 23-97.  

However, as there is X-ray evidence of arthritis in the 
appellant's left knee (June 1998), and painful motion was 
noted in the left knee at the June 1998 VA orthopedic 
examination, the Board finds that he is entitled to a 
separate evaluation based on arthritis and limitation of 
motion in the left knee under VA O.G.C. Prec. Op. No. 9-98 
and Lichtenfels and Hicks.  Therefore, a 10 percent 
evaluation is warranted for the painful motion and arthritis 
currently manifested in the left knee.  

I1.  Arthralgia of the Right Knee with Genu Recurvatum

At the May 1978 VA medical examination, extension in the 
right knee was to within 5 degrees of full and flexion was to 
140 degrees, with mild genu recurvatum noted.  

The April 1994 VA orthopedic examination revealed 10 degrees 
of hyperextension and 140 degrees of flexion in the right 
knee.  The appellant was able to walk without particular 
problems, and could heel and toe walk and squat and arise 
again.  There was no redness, heat, or swelling in the knee.  
The impression was a history of old injury to the right knee 
with recurrent pain and swelling- probable early degenerative 
changes.  

Evaluation of the right knee at the December 1995 VA 
examination revealed 5 degrees of hyperextension and 130 
degrees of flexion, with patellofemoral grinding on range of 
motion testing but no redness, heat, swelling, or 
instability.  The appellant did not describe any locking or 
giving way of the right knee.  

At the June 1998 VA orthopedic examination, range of motion 
in the right knee was from 0 degrees to 130 degrees with no 
pain on motion, swelling, tenderness, or instability 
demonstrated.  He was able to heel and toe walk.  X-rays of 
the right knee revealed minimal arthritic changes involving 
all three compartments.  The diagnosis was degenerative 
arthritis of the right knee.  

Service connection was granted for arthralgia of the right 
knee with genu recurvatum by the July 1978 rating decision, 
which assigned a noncompensable evaluation for the disability 
under Diagnostic Code 5099-5003 from March 24, 1978.  The 
October 1996 rating decision assigned a 10 percent evaluation 
for the right knee disorder under Diagnostic Code 5003-5263 
from November 21, 1995.  

A 10 percent evaluation is assigned for genu recurvatum, 
either acquired or traumatic, with objectively demonstrated 
weakness and insecurity in weight-bearing.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5263.  Inasmuch as the appellant is 
currently assigned a 10 percent evaluation for his right knee 
disability on the basis of genu recurvatum, he is receipt of 
the highest schedular evaluation assignable for genu 
recurvatum of a knee. 

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 10 
percent based either on instability or subluxation of the 
knee, or on the basis of limitation of motion in the knee.  
Because June 1998 VA orthopedic examination revealed no 
instability in the right knee, full extension, and 130 
degrees of flexion, the Board finds that an evaluation 
greater than 10 percent is not warranted for the appellant's 
right knee disability based on instability or subluxation 
(Diagnostic Code 5257) or on limitation of motion (Diagnostic 
Codes 5260 and 5261).  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While 
the appellant complains of pain in his right knee, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  He walks without a definite 
limp, and the right knee has no swelling, tenderness, 
instability, or pain on range of motion testing.  Because the 
currently assigned 10 percent evaluation is based on genu 
recurvatum that involves functional impairment, a higher 
disability evaluation is not warranted for the right knee 
disability on the basis of functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  Because 
the appellant does not have limitation of motion in the right 
knee that meets the noncompensable level under Diagnostic 
Code 5260 or Diagnostic Code 5261, a separate disability 
evaluation is not warranted for the arthritis and limitation 
of motion in the appellant's right knee under VA O.G.C. Prec. 
Op. No. 23-97.  

Although there is X-ray evidence of arthritis in the 
appellant's right knee (June 1998), the June 1998 VA 
orthopedic examination revealed no pain on range of motion in 
the right knee.  Therefore, the Board finds that he is not 
entitled to a separate evaluation based on arthritis and 
limitation of motion in the right knee under VA O.G.C. Prec. 
Op. No. 9-98 and Lichtenfels and Hicks.  


ORDER

Increased evaluations are denied for arthralgia of the left 
knee with genu recurvatum and arthralgia of the right knee 
with genu recurvatum.  

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the left knee, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The appellant contends that his service-connected 
disabilities, which consist of the arthralgia of the left 
knee with genu recurvatum and arthralgia of the right knee 
with genu recurvatum, prevent him from obtaining and 
maintaining any form of substantial gainful employment.  

Because the decision above grants a separate 10 percent 
evaluation for the appellant's arthralgia of the left knee 
with genu recurvatum, on the basis of arthritis and painful 
motion in the knee, the Board finds that the claim for a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities should 
be remanded to the RO to ensure that due process requirements 
are met.  Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should review the appellant's claim that 
he is entitled to unemployability benefits 
because his service-connected disabilities 
prevent him from performing any substantially 
gainful employment.  If that benefit remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and his 
representative, and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing this matter and trusts that this 
development will be attended to in an expeditious manner.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

